             Case 20-10168-JTD     Doc 3   Filed 01/27/20   Page 1 of 10



                 IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE DISTRICT OF DELAWARE

In re:
                                           Chapter 11
LUCKY’S MARKET PARENT COMPANY,
LLC,                                       Case No. 20-10166 (JTD)

             Debtors.

Employer Tax I.D. No. XX-XXXXXXX

In re:
                                           Chapter 11
LUCKY’S FARMERS MARKET HOLDING
COMPANY, LLC,                              Case No. 20-10167 (JTD)

             Debtor.

Employer Tax I.D. No. XX-XXXXXXX

In re:
                                           Chapter 11
LUCKY’S MARKET OPERATING
COMPANY, LLC,                              Case No. 20-10168 (JTD)

             Debtor.

Employer Tax I.D. No. XX-XXXXXXX

In re:
                                           Chapter 11
LFM STORES LLC,
                                           Case No. 20-10169 (JTD)
             Debtor.

Employer Tax I.D. No. XX-XXXXXXX

In re:
                                           Chapter 11
LUCKY’S FARMERS MARKET, LP,
                                           Case No. 20-10170 (JTD)
             Debtor.

Employer Tax I.D. No. XX-XXXXXXX




72043619.2
             Case 20-10168-JTD     Doc 3   Filed 01/27/20   Page 2 of 10



In re:
                                           Chapter 11
LUCKY’S FARMERS MARKET
RESOURCE CENTER, LLC,                      Case No. 20-10171 (JTD)

             Debtor.

Employer Tax I.D. No. XX-XXXXXXX

In re:
                                           Chapter 11
LUCKY’S MARKET HOLDING COMPANY
2, LLC,                                    Case No. 20-10172 (JTD)

             Debtor.

Employer Tax I.D. No. XX-XXXXXXX

In re:
                                           Chapter 11
LUCKY’S MARKET GP 2, LLC,
                                           Case No. 20-10173 (JTD)
             Debtor.

Employer Tax I.D. No. XX-XXXXXXX

In re:
                                           Chapter 11
LUCKY’S MARKET 2, LP,
                                           Case No. 20-10174 (JTD)
             Debtor.

Employer Tax I.D. No. XX-XXXXXXX

In re:
                                           Chapter 11
LUCKY’S MARKET OF LONGMONT, LLC,
                                           Case No. 20-10175 (JTD)
             Debtor.

Employer Tax I.D. No. XX-XXXXXXX




                                       -2-
72043619.2
             Case 20-10168-JTD     Doc 3   Filed 01/27/20   Page 3 of 10



In re:
                                           Chapter 11
LUCKY’S FARMERS MARKET OF
BILLINGS, LLC,                             Case No. 20-10176 (JTD)

             Debtor.

Employer Tax I.D. No. XX-XXXXXXX

In re:
                                           Chapter 11
LUCKY’S FARMERS MARKETS OF
COLUMBUS, LLC,                             Case No. 20-10177 (JTD)

             Debtor.

Employer Tax I.D. No. XX-XXXXXXX

In re:
                                           Chapter 11
LUCKY’S FARMERS MARKET OF ROCK
HILL, LLC,                                 Case No. 20-10178 (JTD)

             Debtor.

Employer Tax I.D. No. XX-XXXXXXX

In re:
                                           Chapter 11
LFM JACKSON, LLC,
                                           Case No. 20-10179 (JTD)
             Debtor.

Employer Tax I.D. No. XX-XXXXXXX

In re:
                                           Chapter 11
LUCKY’S FARMERS MARKET OF ANN
ARBOR, LLC,                                Case No. 20-10180 (JTD)

             Debtor.

Employer Tax I.D. No. XX-XXXXXXX




                                       -3-
72043619.2
             Case 20-10168-JTD     Doc 3   Filed 01/27/20   Page 4 of 10



In re:
                                           Chapter 11
LUCKY’S MARKET OF GAINESVILLE,
LLC,                                       Case No. 20-10181 (JTD)

             Debtor.

Employer Tax I.D. No. XX-XXXXXXX

In re:
                                           Chapter 11
LUCKY’S MARKET OF BLOOMINGTON,
LLC,                                       Case No. 20-10182 (JTD)

             Debtor.

Employer Tax I.D. No. XX-XXXXXXX

In re:
                                           Chapter 11
LUCKY’S MARKET OF PLANTATION,
LLC,                                       Case No. 20-10183 (JTD)

             Debtor.

Employer Tax I.D. No. XX-XXXXXXX

In re:
                                           Chapter 11
LUCKY’S MARKET OF SAVANNA, GA,
LLC,                                       Case No. 20-10184 (JTD)

             Debtor.

Employer Tax I.D. No. XX-XXXXXXX

In re:
                                           Chapter 11
LUCKY’S MARKET OF TRAVERSE, CITY,
LLC,                                       Case No. 20-10185 (JTD)

             Debtor.

Employer Tax I.D. No. XX-XXXXXXX




                                       -4-
72043619.2
                  Case 20-10168-JTD             Doc 3      Filed 01/27/20        Page 5 of 10



In re:
                                                           Chapter 11
LUCKY’S MARKET OF NAPLES, FL, LLC,
                                                           Case No. 20-10186 (JTD)
                  Debtor.

Employer Tax I.D. No. XX-XXXXXXX

In re:
                                                           Chapter 11
SINOC, INC.,
                                                           Case No. 20-10187 (JTD)
                  Debtor.

Employer Tax I.D. No. XX-XXXXXXX


             MOTION OF DEBTORS FOR ENTRY OF AN ORDER DIRECTING
              JOINT ADMINISTRATION OF RELATED CHAPTER 11 CASES

         The above-captioned debtors and debtors in possession (the “Debtors”)1 hereby move

(the “Motion”) for entry of an order, substantially in the form attached hereto as Exhibit A (the

“Order”), pursuant to section 105(a) of title 11 of the United States Code (the “Bankruptcy

Code”); Rule 1015(b) of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”);

and Rule 1015-1 of the Local Rules of Bankruptcy Practice and Procedure of the United States

Bankruptcy Court for the District of Delaware (the “Local Rules”), directing the joint

administration of these chapter 11 cases and the consolidation thereof for procedural purposes

only. In support of the Motion, the Debtors rely upon the Declaration of Andrew T. Pillari, Chief

Financial Officer of Debtors, in Support of Chapter 11 Petitions and First Day Pleadings, filed

1
   The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are Lucky’s Market Parent Company, LLC (2055), Lucky’s Farmers Market Holding Company, LLC
(5480), Lucky’s Market Operating Company, LLC (7064), LFM Stores LLC (3114), Lucky’s Farmers Market, LP
(0828), Lucky’s Farmers Market Resource Center, LLC (7711), Lucky’s Market Holding Company 2, LLC (0607),
Lucky’s Market GP 2, LLC (9335), Lucky’s Market 2, LP (8384), Lucky’s Market of Longmont, LLC (9789),
Lucky’s Farmers Market of Billings, LLC (8088), Lucky’s Farmers Markets of Columbus, LLC (3379), Lucky’s
Farmers Market of Rock Hill, LLC (3386), LFM Jackson, LLC (8300), Lucky’s Farmers Market of Ann Arbor, LLC
(4067), Lucky’s Market of Gainesville, LLC (7877), Lucky’s Market of Bloomington, LLC (3944), Lucky’s Market
of Plantation, LLC (4356), Lucky’s Market of Savannah, GA, LLC (1097), Lucky’s Market of Traverse, City, LLC
(2033), Lucky’s Market of Naples, FL, LLC (8700), and Sinoc, Inc. (0723).


                                                       -5-
72043619.2
               Case 20-10168-JTD         Doc 3     Filed 01/27/20     Page 6 of 10



with the Court concurrently herewith (the “First Day Declaration”). In further support of the

Motion, the Debtors, by and through their undersigned counsel, respectfully represent:

                                 JURISDICTION AND VENUE

         1.    This Court has jurisdiction to consider this Motion under 28 U.S.C. §§ 157 and

1334 and the Amended Standing Order of Reference from the United States District Court for the

District of Delaware, dated as of February 29, 2012. This is a core proceeding under 28 U.S.C. §

157(b). Under Local Rule 9013-1(f), the Debtors consent to entry of a final order under Article

III of the United States Constitution. Venue of these cases and the Motion in this district is

proper under 28 U.S.C. §§ 1408 and 1409.

         2.    The statutory predicates for the relief requested herein are Bankruptcy Code

section 105(a), Bankruptcy Rule 1015(b), and Local Rule 1015-1.

                                        BACKGROUND

         3.    On the date hereof (the “Petition Date”), each of the Debtors filed a voluntary

petition in this Court commencing a case for relief under chapter 11 of the Bankruptcy Code (the

“Chapter 11 Cases”). The factual background regarding the Debtors, including their business

operations, their capital and debt structures, and the events leading to the filing of the Chapter 11

Cases, is set forth in detail in the First Day Declaration and fully incorporated herein by

reference.

         4.    The Debtors continue to manage and operate their business as debtors in

possession pursuant to Bankruptcy Code sections 1107 and 1108. No trustee or examiner has

been requested in the Chapter 11 Cases and no committees have yet been appointed.

                                     RELIEF REQUESTED

         5.    By this Motion, the Debtors seek entry of an order directing the joint

administration of these Chapter 11 Cases and the consolidation thereof for procedural purposes

                                                -6-
72043619.2
                 Case 20-10168-JTD        Doc 3     Filed 01/27/20      Page 7 of 10



only. Many of the motions, applications, hearings, and orders that will arise in these Chapter 11

Cases will affect most, if not all, of the Debtors jointly. For that reason, the Debtors respectfully

submit that their interests, as well as the interests of their creditors and other parties in interest,

would be best served by the joint administration of these Chapter 11 Cases for procedural

purposes only.

         6.      The Debtors further seek entry of an order directing the Clerk of the Court to

maintain one file and one docket for all of these Chapter 11 Cases under the case of Lucky’s

Market Parent Company, LLC. In addition, the Debtors seek the Court’s direction that separate

docket entries be made on the dockets of each Chapter 11 Case (except that of Lucky’s Market

Parent Company, LLC) substantially as follows:

                 “An order has been entered in this case directing the procedural
                 consolidation and joint administration of the chapter 11 cases of
                 Lucky’s Market Parent Company, LLC and its affiliates that have
                 concurrently commenced chapter 11 cases. The docket in the
                 chapter 11 case of Lucky’s Market Parent Company, LLC, Case
                 No. 20-10166, should be consulted for all matters affecting this
                 case.”

The Debtors further request that the caption of these Chapter 11 Cases be modified as follows to

reflect their joint administration:

                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF DELAWARE

In re:
                                                    Chapter 11
LUCKY’S MARKET PARENT COMPANY,
LLC, et al.,1                                       Case No. 20-10166

                 Debtors.                           (Jointly Administered)




                                                 -7-
72043619.2
                 Case 20-10168-JTD             Doc 3       Filed 01/27/20        Page 8 of 10



1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are Lucky’s Market Parent Company, LLC (2055), Lucky’s Farmers Market Holding Company, LLC
(5480), Lucky’s Market Operating Company, LLC (7064), LFM Stores LLC (3114), Lucky’s Farmers Market, LP
(0828), Lucky’s Farmers Market Resource Center, LLC (7711), Lucky’s Market Holding Company 2, LLC (0607),
Lucky’s Market GP 2, LLC (9335), Lucky’s Market 2, LP (8384), Lucky’s Market of Longmont, LLC (9789),
Lucky’s Farmers Market of Billings, LLC (8088), Lucky’s Farmers Markets of Columbus, LLC (3379), Lucky’s
Farmers Market of Rock Hill, LLC (3386), LFM Jackson, LLC (8300), Lucky’s Farmers Market of Ann Arbor, LLC
(4067), Lucky’s Market of Gainesville, LLC (7877), Lucky’s Market of Bloomington, LLC (3944), Lucky’s Market
of Plantation, LLC (4356), Lucky’s Market of Savannah, GA, LLC (1097), Lucky’s Market of Traverse, City, LLC
(2033), Lucky’s Market of Naples, FL, LLC (8700), and Sinoc, Inc. (0723).

                                            BASIS FOR RELIEF

         7.      Pursuant to Bankruptcy Rule 1015(b), if two or more petitions are pending in the

same court by or against a debtor and an affiliate, “the court may order a joint administration of

the estates.” Local Rule 1015-1 further provides for joint administration of chapter 11 cases

when “the joint administration of two or more cases pending in [the] Court under title 11 is

warranted and will ease the administrative burden for the Court and the parties.” Each Debtor is

a wholly-owned or majority-owned direct or indirect subsidiary of Lucky’s Market Parent

Company, LLC. The Debtors, therefore, are “affiliates” within the meaning of Bankruptcy Code

section 101(2) and, accordingly, this Court has the authority to grant the requested relief pursuant

to Bankruptcy Rule 1015(b) and Local Rule 1015-1.

         8.      Joint administration of these Chapter 11 Cases will ease the administrative burden

on this Court and all parties in interest. Joint administration of these Chapter 11 Cases will not

prejudice creditors or other parties in interest because joint administration is purely procedural

and will not impact the parties’ substantive rights.

         9.      Courts in this district routinely order joint administration of related chapter 11

cases for procedural purposes. Accordingly, based on the foregoing facts and authorities, the

Debtors submit that the relief requested in this Motion should be granted.




                                                       -8-
72043619.2
                Case 20-10168-JTD       Doc 3     Filed 01/27/20     Page 9 of 10



                                            NOTICE

         10.   Notice of this Motion will be given to: (a) the Office of the United States Trustee

for the District of Delaware; (b) the parties included on the Debtors’ consolidated list of thirty

(30) largest unsecured creditors; (c) counsel to the Prepetition Secured Lender; (d) any party that

has requested notice pursuant to Bankruptcy Rule 2002; and (e) all parties entitled to notice

pursuant to Local Rule 9013-1(m). The Debtors submit that, under the circumstances, no other or

further notice is required.

                                    NO PRIOR REQUEST

         11.   No prior motion for the relief requested herein has been made to this or any other

court.

         WHEREFORE, the Debtors respectfully request that the Court enter an order,

substantially in the form attached hereto as Exhibit A, (i) directing the joint administration of

these Chapter 11 Cases and consolidating them for procedural purposes only pursuant to

Bankruptcy Code section 105(a), Bankruptcy Rule 1015(b), and Local Rule 1015-1; and (ii)

granting such other and further relief as the Court deems appropriate.



                               [remainder of page intentionally left blank]




                                               -9-
72043619.2
             Case 20-10168-JTD   Doc 3   Filed 01/27/20   Page 10 of 10



Dated: January 27, 2020              Respectfully submitted,
       Wilmington, Delaware
                                     POLSINELLI PC

                                      /s/ Christopher A. Ward
                                     Christopher A. Ward (Del. Bar No. 3877)
                                     222 Delaware Avenue, Suite 1101
                                     Wilmington, Delaware 19801
                                     Telephone: (302) 252-0920
                                     Facsimile: (302) 252-0921
                                     cward@polsinelli.com

                                     -and-

                                     Liz Boydston (Pro Hac Vice Pending)
                                     2950 N. Harwood, Suite 2100
                                     Dallas, TX 75201
                                     Telephone: (214) 661-5557
                                     lboydston@polsinelli.com

                                     Proposed Counsel to the Debtors and
                                     Debtors in Possession




                                      - 10 -
72043619.2
